UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1313



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (MISC-01-15-1)


Submitted:   May 3, 2001                    Decided:   May 17, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong appeals a district court order dismissing

his motion for leave to file a lawsuit.   We have reviewed the rec-

ord and the district court order and find no error.   Accordingly,

we deny Armstrong’s motion for leave to proceed in forma pauperis

and dismiss the appeal as frivolous.   We further deny Armstrong’s

motion for summary judgment.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2